BEAUCHAMP, Judge.
The record before us contains- no bills of exception. The statement of fact discloses that the sale of intoxicating liquor is prohibited in McCulloch County, that appellant sold to F. S. Bresenhan, an inspector for the Liquor Control Board, a pint of liquor on December 14, 1941, and that the inspector paid a consideration therefor. Upon these facts, the court assessed a fine of $200.00. The; facts were undisputed and are sufficient to warrant the assessment of the penalty.
The judgment of the trial court is affirmed.